                                         Case 4:15-cv-01696-YGR Document 649 Filed 11/16/18 Page 1 of 6



                                  1
                                      MICHELLE M. LA MAR (SBN 163038)
                                  2   mlamar@loeb.com
                                      BERNARD R. GIVEN (SBN 134718)
                                  3   bgiven@loeb.com
                                      ERIN M. SMITH (SBN 235039)
                                  4   esmith@loeb.com
                                      LOEB & LOEB LLP
                                  5   10100 Santa Monica Blvd., Suite 2200
                                      Los Angeles, CA 90067
                                  6   Telephone: 310.282.2000
                                      Facsimile: 310.282.2200
                                  7
                                      Attorneys for Defendant
                                  8   TATA CONSULTANCY SERVICES,
                                      LTD.
                                  9
                            10
                                                                     UNITED STATES DISTRICT COURT
                            11
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                            12
                                      CHRISTOPHER SLAIGHT, et al.,                         Case No.: 4:15-cv-01696-YGR
                            13
                                                      Plaintiffs,                          Assigned to Hon. Yvonne Gonzalez Rogers
                            14
                                               vs.                                         DEFENDANT TATA CONSULTANCY
                            15                                                             SERVICES, LTD.’S PROPOSED
                                      TATA CONSULTANCY SERVICES, LTD.,                     PROCEDURE FOR PHASE TWO
                            16                                                             PROCEEDINGS
                                                      Defendant.
                            17                                                             CLASS ACTION

                            18
                            19
                                               In accordance with the Court’s directive at the Jury Instruction Conference on November
                            20
                                      9, 2018, Defendant Tata Consultancy Services, Ltd. (“TCS”) respectfully submits the following
                            21
                                      proposal for the procedure for Phase II of the proceedings in this action.
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                                             DEFENDANT TCS’S PROPOSED
      Loeb & Loeb                     17082971.1
A Limited Liability Partnership
                                                                                                                PROCEDURE FOR PHASE II
    Including Professional
         Corporations
                                      205625-10015                                                            CASE NO. 4:15-CV-01696-YGR
                                           Case 4:15-cv-01696-YGR Document 649 Filed 11/16/18 Page 2 of 6



                                  1   I.       BACKGROUND REGARDING PHASE II PROCEDURE
                                  2            Although TCS analyzed the feasibility of a “trials by extrapolation” approach – where the

                                  3   trials of several “representative” plaintiffs would potentially bind the class – this device would
                                                                                  1
                                  4   prove deficient in a number of respects.        As a threshold matter, the “trials by extrapolation”

                                  5   approach has been upheld on appeal in only one significant case, Hilao v. Estate of Marcos, 103

                                  6   F.3d 767 (9th Cir. 1996).      Other courts across various jurisdictions that have attempted to

                                  7   implement such an approach have encountered significant problems on appellate review, notably,

                                  8   due process concerns and Seventh Amendment issues. See, e.g., Wal-Mart Stores, 546 U.S. 338

                                  9   (2011); In re Chevron U.S.A., Inc., 109 F.3d 1016, 1020 (5th Cir. 1997). Moreover, Hilao

                            10        concerned a class action brought under the Alien Tort Statute, where liability was established in

                            11        separate proceedings and the only issue being determined by means of a trial by extrapolation was

                            12        damages to be awarded class-wide. Fifteen years after Hilao was decided, the Supreme Court

                            13        expressed implicit disapproval of the approach in Hilao. See Wal-Mart Stores v. Dukes, 546 U.S.

                            14        338, 348, 367 (2011) (disapproving of the “novel project” of “Trial by Formula” and noting that

                            15        the Ninth Circuit had approved the trial plan in reliance on Hilao).

                            16                 Here, the facts and circumstances of each Plaintiff’s claim are so individualized that it

                            17        would be impossible to determine liability on a class-wide basis using Hilao’s approach (nor did

                            18        Hilao itself even attempt to do so with respect to establishing liability). Nonetheless, wherever

                            19        possible, TCS’ Phase II proposal incorporates the efficiencies of the “trial by extrapolation”

                            20        model. The proposal below, consisting of placing class members into appropriate sub-groups and

                            21        proceeding with bellwether trials after appropriate individualized discovery, is intended to

                            22        streamline the determination of various issues across similarly-situated Plaintiffs while still

                            23        adhering to fundamental legal precepts and facilitating settlement of individual claims.

                            24
                                               1
                                                Plaintiffs sought certification only of Phase I, and this Court determined at that time that
                            25        it was appropriate to focus only on whether there was sufficient evidence demonstrating that TCS
                                      had in place a pattern or practice of discrimination during the limitations period. Moreover, this
                            26        Court stated that “[a]n individual assessment of each plaintiff’s intentional national origin
                                      discrimination claim under McDonnell Douglas is premature,” therefore explicitly leaving such
                            27        determinations for Phase II. See Order Granting in Part and Denying in Part Motion for Class
                                      Certification (ECF No. 244 at 29-30) (quoting Colindres v. Quietflex Mfg., 2004 WL 3690215, at
                            28        *6 (S.D. Tex. 2004)).

                                                                                                             DEFENDANT TCS’S PROPOSED
      Loeb & Loeb
A Limited Liability Partnership
                                      17082971.1                                         1                      PROCEDURE FOR PHASE II
    Including Professional
         Corporations
                                      205625-10015                                                            CASE NO. 4:15-CV-01696-YGR
                                            Case 4:15-cv-01696-YGR Document 649 Filed 11/16/18 Page 3 of 6



                                  1   II.      TCS’S PROPOSED PHASE II PROCEDURE

                                  2            A.     The Parties Determine Which Individuals Comprise the Class.

                                  3                   1.         Within 30 days of the Court’s Order establishing the Phase II procedures,

                                  4   Plaintiffs shall provide TCS with a current list identifying all individuals who Plaintiffs believe

                                  5   constitute the class members and identifying each Phase II claim to be asserted by or on behalf of

                                  6   each. Plaintiffs shall dismiss any and all claims they do not intend to pursue and/or for which

                                  7   consent to dismiss has been received.

                                  8                   2.         Within 30 days of receiving the list of class members, TCS shall serve on

                                  9   counsel for Plaintiffs interrogatories (“Phase II Interrogatories”) seeking the following basic

                            10        factual information from each individual who remains in the case:

                            11                        whether that individual:

                            12                        •    is not South-Asian or of Indian national origin;
                                                      •    was employed by TCS;
                            13                        •    was subject to a policy or practice of benching and allocation;
                                                      •    was placed in an unallocated status;
                            14
                                                      •    signed an arbitration agreement; and
                            15                        •    was terminated while on the bench.

                            16                 Additionally, the Phase II Interrogatories shall ask each individual to itemize the amount
                            17        and type of compensatory damages claimed and whether punitive damages are requested.
                            18                 Plaintiff shall answer the Phase II Interrogatories within 30 days of service. Based on the
                            19        responses to the Phase II Interrogatories, Plaintiffs and TCS shall exchange lists of individuals
                            20        they believe comprise the class members. Within 15 days of the list exchange, the Parties shall
                            21        meet and confer regarding a master list identifying the individual class members and agree on such
                            22        list (the “Class List”).
                            23                 B.     The Class Members Are Divided Into Appropriate Sub-Groups for
                                                      Expeditious Resolution of Their Claims.
                            24
                                                      1.         The Class List will, in the first instance, be divided into two groups:
                            25
                                                      •    those class members who seek $10,000 or less in compensatory
                            26
                                                           damages and no punitive damages (“Group A Members”); and
                            27
                                                      •    those class members who seek either more than $10,000 in
                            28

                                                                                                                 DEFENDANT TCS’S PROPOSED
      Loeb & Loeb
A Limited Liability Partnership
                                      17082971.1                                            2                       PROCEDURE FOR PHASE II
    Including Professional
         Corporations
                                      205625-10015                                                                CASE NO. 4:15-CV-01696-YGR
                                         Case 4:15-cv-01696-YGR Document 649 Filed 11/16/18 Page 4 of 6



                                  1                        compensatory damages or punitive damages (“Group B
                                  2                        Members”).

                                  3                   2.      Group A Members will be notified that they have the option of settling their
                                  4   claims with TCS on an expedited basis, without further discovery required. Within 15 days of
                                  5   notification, the Group A Members will notify TCS whether they choose to pursue such option.
                                  6   For those Group A Members who avail themselves of this option, the goal would be to resolve
                                  7   such claims within 90 days of TCS receiving such notification.
                                  8                   3.      Group B Members and those Group A Members who choose not to settle
                                  9   their claims will be further grouped based on the following commonalities:
                            10                       • an individual’s highest employment rank at TCS (C1Y; C1; C2; C3;
                                                          or C4);
                            11                       • the geographic area in which that individual was last performing
                                                          services for TCS;
                            12                       • the number of years employed by TCS;
                            13                       • that individual’s last client project at TCS;
                                                     • the damages requested by that individual; and
                            14                       • whether that individual requests punitive damages.
                            15                 These groups shall be determined with the objective of maximizing the similarity of both

                            16        factual circumstances and damages (both amount and type) sought within each group. TCS shall

                            17        serve a list of proposed groups on counsel for Plaintiffs. The Parties shall thereafter meet and

                            18        confer regarding the appropriate composition of groups of individual class members.

                            19                        4.      The Parties shall file with the Court a joint list of proposed groups and the

                            20        basis for such groups, for the Court’s approval. If the Parties are unable to agree on the groupings,

                            21        they shall file separately proposed groups of class members and the basis for such groups for the

                            22        Court’s determination.

                            23                 C.     For Each Group of Class Members, the Parties Proceed With Discovery and
                            24                        Bellwether Trials.
                                                      1.      A certain number of cases from each group of individual class members
                            25
                                      shall immediately move forward through streamlined written discovery, depositions, dispositive
                            26
                                      motions (as to the statute of limitations or other legal issues), and ultimately, to “bellwether” trials.
                            27
                                      These cases may not, and need not, move forward in tandem; some cases may require less
                            28

                                                                                                               DEFENDANT TCS’S PROPOSED
      Loeb & Loeb
A Limited Liability Partnership
                                      17082971.1                                         3                        PROCEDURE FOR PHASE II
    Including Professional
         Corporations
                                      205625-10015                                                              CASE NO. 4:15-CV-01696-YGR
                                         Case 4:15-cv-01696-YGR Document 649 Filed 11/16/18 Page 5 of 6



                                  1   discovery and therefore will move more expeditiously to trial.         Trials for these cases shall

                                  2   therefore proceed on a rolling basis.

                                  3                   2.     The Parties shall agree, by use of a statistical expert or otherwise, on the

                                  4   number of cases in each group that must be tried to result in a statistically significant number of

                                  5   cases, with the limitation that no more than three cases from each group should move forward on

                                  6   an expedited basis.

                                  7                   3.     The Parties shall choose the specific bellwether cases in each group to move

                                  8   forward through a process to be determined, including but not limited to random selection or each

                                  9   Party selecting a certain number of cases. To the extent the Parties engaged a statistical expert,

                            10        such expert may also assist with selecting representative cases from each group for trial. TCS and

                            11        Plaintiffs shall exchange their lists of bellwether cases for each group, and shall thereafter meet

                            12        and confer regarding a master list of which cases should move forward immediately.

                            13                        4.     The Parties shall file a joint list of the cases for each group proposed to

                            14        move forward immediately. If the Parties are unable to agree, they shall file separately proposed

                            15        cases for each group. The Court shall make the final approval or determination of which cases

                            16        within each grouping should move forward immediately (the “Bellwether Cases”).

                            17                        5.     For each of the Bellwether Cases, the Parties shall proceed with written

                            18        discovery and depositions, with the intent to proceed to trial expeditiously. The Parties shall

                            19        discuss the possibility of an opt-in procedure to bind non-bellwether plaintiffs to the results of

                            20        various Bellwether Cases.

                            21                        6.     In addition to binding the plaintiff of each Bellwether Case and any other

                            22        individual class members within a certain grouping who choose to be bound, such Bellwether

                            23        Cases shall educate the Court and the Parties about the strengths and weaknesses of the underlying

                            24        cases, with the goal of increasing settlement between the Parties.

                            25        III.     CONCLUSION

                            26                 For the foregoing reasons, TCS respectfully requests that the Court issue an order adopting

                            27        its proposed Phase II procedure, as set forth above.

                            28

                                                                                                            DEFENDANT TCS’S PROPOSED
      Loeb & Loeb
A Limited Liability Partnership
                                      17082971.1                                        4                      PROCEDURE FOR PHASE II
    Including Professional
         Corporations
                                      205625-10015                                                           CASE NO. 4:15-CV-01696-YGR
                                         Case 4:15-cv-01696-YGR Document 649 Filed 11/16/18 Page 6 of 6



                                  1   Dated: November 16, 2018                      LOEB & LOEB LLP
                                                                                    MICHELLE M. LA MAR
                                  2                                                 BERNARD R. GIVEN
                                                                                    ERIN M. SMITH
                                  3
                                  4                                                 By: /s/Michelle M. La Mar
                                                                                        Michelle M. La Mar
                                  5                                                     Attorneys for Defendant
                                                                                        TATA CONSULTANCY SERVICES, LTD.
                                  6
                                  7
                                  8
                                                                        CERTIFICATE OF SERVICE
                                  9
                                               I certify that a true and correct copy of the foregoing were served on all counsel of record
                            10
                                      by electronic service through the Clerk of the Court’s CM/ECF filing system on November 16,
                            11
                                      2018.
                            12
                            13        Dated: November 16, 2018                              /s/ Michelle M. La Mar
                                                                                            Michelle M. La Mar
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                                             DEFENDANT TCS’S PROPOSED
      Loeb & Loeb
A Limited Liability Partnership
                                      17082971.1                                        5                       PROCEDURE FOR PHASE II
    Including Professional
         Corporations
                                      205625-10015                                                            CASE NO. 4:15-CV-01696-YGR
